                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   Statesville Division


 UNITED STATES OF AMERICA,

     v.                                                 No. 5:19-cr-22-MOC-DSC

 GREG E. LINDBERG, et al.,

                          Defendants.


             GREG E. LINDBERG’S SUPPLEMENTAL BRIEFING REGARDING
          GOVERNMENT’S MOTION FOR PRELIMINARY ORDER OF FORFEITURE

          Mr. Lindberg and the Government agree that the funds at issue may be forfeited if they

constitute “proceeds” of the offenses for which Mr. Lindberg was convicted, or are “derived from”

proceeds of those offenses, 18 U.S.C. § 981(a)(1)(C). Compare Mot. for Preliminary Order of

Forfeiture, Dkt. No. 201 at 1, with Resp. Objecting to Gov’t Mot. for Preliminary Order of Forfeiture,

Dkt. No. 209 at 1-2. But as argued in Mr. Lindberg’s response to the government’s motion, the funds

at issue here are not “proceeds” because Mr. Lindberg did not obtain or acquire them. Resp. Objecting

to Gov’t Mot. for Preliminary Order of Forfeiture, Dkt. No. 209 at 2. Rather, the funds were given to

two independent expenditure committees (IECs) set up by codefendant John Palermo and operated

by a third party.

          The two questions identified in this Court’s April 13, 2020 Order (Dkt. No. 217) highlight

why the funds are not “proceeds” and therefore may not be forfeited. As to the first question, Mr.

Lindberg is unaware of any Fourth Circuit or Supreme Court precedent, or indeed any decision from

another federal court of appeals, holding that funds acquired by someone other than the defendant

may qualify as “proceeds” in a criminal forfeiture action under Section 981(a)(1)(C). In fact, the

Supreme Court’s decision in Honeycutt v. United States, 137 S. Ct. 1626 (2017), compels the opposite




     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 1 of 11
conclusion. As to the second question, the in personam nature of criminal forfeiture underscores that

funds are not “proceeds” subject to criminal forfeiture if they are not acquired by the defendant.

I.      Funds Acquired By Someone Other Than the Defendant Are Not “Proceeds” Under
        18 U.S.C. § 981(a)(1)(C).

        Mr. Lindberg is unaware of any binding precedent, or any decision by a federal court of appeals

outside the Fourth Circuit, holding that in a criminal forfeiture action, funds acquired by a person or

entity that is not the defendant (such as the IECs here) constitute “proceeds” under Section

981(a)(1)(C). In fact, the Supreme Court’s decision in Honeycutt compels the opposite conclusion.

Honeycutt involved 21 U.S.C. § 853, a provision of the Controlled Substances Act that requires

forfeiture of “any property constituting, or derived from, any proceeds the person obtained, directly

or indirectly, as the result of” certain drug crimes. 21 U.S.C. § 853(a)(1); Honeycutt, 137 S. Ct. at 1630.

Section 853 also sets forth the procedures for criminal forfeiture proceedings, including those in this

case. See 28 U.S.C. § 2461(c) (“The procedures in section 413 of the Controlled Substances Act (21

U.S.C. 853) [except for Section 853(d)] apply to all stages of a criminal forfeiture proceeding.”).

        The question in Honeycutt was whether, “under Section 853, a defendant may be held jointly

and severally liable for property that his co-conspirator derived from the crime but that the defendant

himself did not acquire.” 137 S. Ct. at 1630. The Supreme Court answered that question in the

negative, holding that “[f]orfeiture pursuant to § 853(a)(1) is limited to property the defendant himself

actually acquired as the result of the crime.” Id. at 1635. The Court reached this conclusion based on

the text and structure of the statute, explaining in part that:

        § 853(a) defines forfeitable property solely in terms of personal possession or use. This
        is most clear in the specific text of § 853(a)(1)—the provision under which the
        Government sought forfeiture in this case. Section 853(a)(1) limits forfeiture to
        property the defendant “obtained . . . as the result of” the crime. At the time Congress
        enacted § 853(a)(1), the verb “obtain” was defined as “to come into possession of” or
        to “get or acquire.” That definition persists today. See Black’s Law Dictionary 1247 (10th
        ed. 2014) (defining “obtain” as “[t]o bring into one’s own possession; to procure, esp.




                                    2
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 2 of 11
        through effort”); cf. Sekhar v. United States, 570 U.S. [729, 734] . . . (2013) (“Obtaining
        property requires ‘. . . the acquisition of property’”).

Id. at 1632 (first two citations omitted). In short, “[n]either the dictionary definition nor the common

usage of the word ‘obtain’ supports the conclusion that an individual ‘obtains’ property that was

acquired by someone else.” Id.

        In addition to Section 853’s text, the Supreme Court found that the “structure” of Section 853

as revealed in other subsections—many of which are procedural and therefore apply to this case, see

28 U.S.C. § 2461(c)—demonstrates that defendants may not be held responsible for property they did

not acquire. Id. at 1634. For example, Section 853(p) allows the government in certain circumstances

to confiscate “other property of the defendant” as a substitute for forfeitable property that is

unrecoverable, but only “up to the value of” the unrecoverable property the defendant acquired. 21

U.S.C. § 853(p)(2). This provision, the Supreme Court explained, demonstrates that “Congress did

not authorize the Government to confiscate substitute property from other defendants or co-

conspirators; it authorized the Government to confiscate assets only from the defendant who initially

acquired the property and who bears responsibility for its dissipation.” Honeycutt, 137 S. Ct. at 1634.

        The Fourth Circuit has expanded Honeycutt’s reasoning to statutes beyond Section 853. In

United States v. Chittenden, the Fourth Circuit held that Honeycutt’s reasoning applied equally to 18 U.S.C.

§ 982(a)(2), “a general criminal forfeiture statute that mandates forfeiture for a much broader range of

crimes, including bank and mail fraud.” United States v. Chittenden, 896 F.3d 633, 637 (4th Cir. 2018).

Because the statutory text of Sections 853(a)(1) and 982(a)(2) was substantially the same, the Fourth

Circuit held that under Honeycutt, Section 982(a)(2) forfeiture “is limited to property the defendant

acquired as a result of the crime.” Id. at 639. “The statute does not permit courts to hold a defendant

liable for proceeds that only her co-conspirator acquired.” Id.

        The reasoning of Honeycutt and Chittenden extends to the statutory provision at issue here,

Section 981(a)(1)(C). Like Sections 853(a) and 982(a)(2), Section 981(a)(1)(C) applies to property that

                                    3
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 3 of 11
was “obtained” or “acquired” as the result of the offense giving rise to forfeiture. See 18 U.S.C.

§ 981(a)(2) (defining “proceeds” as property “obtained” if the case involves illegal goods, services, or

activities, and as money “acquired” if the case involves lawful goods or services sold or provided in

an illegal manner). And as the Supreme Court explained in Honeycutt, such terms require that the

property in question be acquired by the defendant—and not by someone else. See Honeycutt, 137 S. Ct.

at 1632.

        Moreover, as explained above, the Supreme Court in Honeycutt relied on Section 853’s

procedural provisions in reaching its conclusion. Id. at 1633-34. The Supreme Court found that joint

and several liability would be contrary to these procedural provisions, id., which also apply in Section

981 proceedings, see United States v. Chamberlain, 868 F.3d 290, 293 n.2 (4th Cir. 2017). It would be

nonsensical to apply these provisions—which, as the Supreme Court has held, foreclose application

of joint and several liability—to a proceeding involving forfeiture of property not acquired by the

defendant. See Chittenden, 896 F.3d at 638 (relying on Honeycutt’s analysis of Section 853’s procedural

provisions in extending Honeycutt to Section 982 forfeitures).

        In fact, the government has conceded that Honeycutt’s reasoning applies to Section

981(a)(1)(C). Following Honeycutt, a circuit split began to develop over Honeycutt’s application to Section

981(a)(1)(C). See, e.g., United States v. Peithman, 917 F.3d 635, 652 (8th Cir. 2019) (discussing differing

conclusions among federal courts of appeals). A primary sticking point was that Section 853 contains

language that Section 981(a)(1)(C) does not. Section 853 provides for forfeiture of “proceeds the person

obtained,” whereas Section 981 lacks reference to “a person.” See id. In response, the government

conceded in briefing before the Supreme Court that “Honeycutt’s reasoning applies to Section

981(a)(1)(C),” and represented that the government has “repeatedly expressed that view in the lower

courts.” Br. of United States in Opposition at 10-11, Peithman v. United States, No. 19-16, 2019 WL

4167139 (U.S. Aug. 30, 2019). This concession did not go unnoticed by the Supreme Court. In



                                    4
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 4 of 11
dissenting from the Supreme Court’s denial of certiorari in that case, Justice Sotomayor acknowledged

the government’s concession and noted that “18 U.S.C. § 981(a)(1)(C) . . . is worded almost identically

to 21 U.S.C. § 853(a)(1).” Peithman v. United States, No. 19-16, 140 S. Ct. 340 (Nov. 18, 2019)

(Sotomayor, J., dissenting from denial of certiorari). Justice Sotomayor would have “grant[ed] the

petition for certiorari, vacate[d] the judgment below, and remand[ed] the case to allow the Eighth

Circuit to reconsider its decision in light of the Government’s concession.” Id.

        The Fourth Circuit has not explicitly weighed in on Honeycutt’s application to Section

981(a)(1)(C), but has clearly signaled that it would interpret Section 981(a)(1)(C) and Section 853 to

be coextensive. The Fourth Circuit has already read the phrase “the person obtained” into Section

981(a)(1)(C), explaining that “funds are considered proceeds and therefore deemed forfeitable” under

Section 981(a)(1)(C) “if ‘a person would not have [the funds] but for the criminal offense.’” United States

v. Farkas, 474 F. App’x 349, 360 (4th Cir. 2012) (non-precedential) (first emphasis added) (quoting

United States v. Nicolo, 597 F. Supp. 2d 342, 346 (W.D.N.Y. 2009)); see also Chittenden, 896 F.3d at 637-

38 (holding that the language in 18 U.S.C. § 982(a)(7)—a provision mandating forfeiture for health

fraud that contains language identical to Section 981(a)(1)(C)—is “almost identical to § 982(a)(2),” and

that Honeycutt applies to Section 982(a)(2)).

        Though the ultimate issue in Honeycutt was joint and several liability, the Court’s reasoning

applies equally to the issues in this case. The upshot is that Section 981(a)(1)(C), like Section 853(a)(1),

does not permit forfeiture of property that Mr. Lindberg himself did not acquire. Thus, a preliminary

order of forfeiture of the IEC funds is inappropriate because the IECs acquired the funds, not Mr.

Lindberg. And even assuming that Mr. Lindberg controlled the IECs such that he effectively gave the

funds to himself (which is not the case), transferring his own monies among accounts does not mean

that Mr. Lindberg “c[a]me into possession of” or “g[o]t or acquire[d]” the funds, as required by Section

981. See Honeycutt, 137 S. Ct. at 1632 (defining “obtain”); see also 18 U.S.C. § 981(a)(2) (definition



                                    5
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 5 of 11
“proceeds” as property “obtained” or “acquired”). This view is also consistent with the common

understanding of “proceeds,” which has long been defined to mean “the total amount brought in.”

E.g., Proceeds, Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/proceeds

(noting that this definition, which persists today, dates back to 1665). Although “proceeds” is defined

under the statute, no one would say that she paid for something with the “proceeds” of her own

wallet.1

           In its forfeiture motion and reply in support, the government identifies only two unpublished

district court orders to support its position that criminal forfeiture may be ordered against a defendant

who did not acquire the property at issue. See Mot. for Preliminary Order of Forfeiture, Dkt. No. 201

at 4-5 (citing United States v. $13,500 in U.S. Currency, No. 07-2703, 2008 WL 5191209 (W.D. Tenn.

Dec. 10, 2008), and Order of Forfeiture, United States v. Davis, No. 3:15-cr-76 (W.D.N.C. Aug. 6, 2015),

ECF 51); Omnibus Reply to Resp. to Mot. for Preliminary Order of Forfeiture, Dkt. No. 210 at 5-6

(same).

           Neither case is persuasive here. As an initial matter, both cases lack persuasive value because

they predate Honeycutt. And in any event, in United States v. Davis, No. 3:15-cr-76 (W.D.N.C. Aug. 6,

2015), ECF 51,2 the Court conflated the nexus element with the definition of proceeds, and assumed

that bribe monies that a defendant paid to another constitute proceeds because there is a nexus to the

crime. But while this analysis might be appropriate under Section 981(a)(1)(B), which authorizes

forfeiture of property used to “facilitate . . . an offense,” it is impermissible under Subsection (a)(1)(C),

which authorizes the forfeiture only of “proceeds.” And other than citing to United States v. $13,500 in

U.S. Currency, No. 07-2703, 2008 WL 5191209 (W.D. Tenn. Dec. 10, 2008), the Court did not offer

1
 Mr. Lindberg is not arguing that forfeiture is inappropriate because he lacks an interest in the funds.
Rather, his argument about the definition of “proceeds” goes to whether the funds at issue are
forfeitable in the first instance.
2
    Attached hereto as Exhibit 1.


                                      6
       Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 6 of 11
any analysis in support of its conclusion. As to $13,500 in U.S. Currency, even putting aside the fact

that it is a civil forfeiture action, the decision likewise conflates the nexus element with the proceeds

element, and engages in reasoning that might be more appropriate under Subsection (a)(1)(B). See

$13,500 in U.S. Currency, 2008 WL 5191209, at *4 (“The statute is not concerned with the origin of the

funds but with the illegal activity to which the funds are directed. In other words, the application of

the forfeiture statute is not limited to funds earned from lawful activities but to any property which is

traceable to bribery.”).

II.     The In Personam Nature of Criminal Forfeiture Reinforces That A Defendant Cannot
        Forfeit Funds He Did Not Acquire.

        “Forfeiture of funds or property can be either civil or criminal.” United States v. Contorinis, 692

F.3d 136, 146 (2d Cir. 2012). “In civil forfeiture, the United States brings a civil action against the

property itself as an in rem proceeding—‘[i]t is the property which is proceeded against, and . . . held

guilty and condemned as though it were conscious instead of inanimate and insentient.’” Id. (quoting

Various Items of Personal Property v. United States, 282 U.S. 577, 581 (1931)). In civil forfeiture, the

culpability of any claimant attempting to prove that the property is not subject to forfeiture is “often

irrelevant.” Id.

        In contrast, criminal forfeiture under Section 981 is an in personam proceeding. Id. As stated by

the House Judiciary Committee, the purpose of criminal forfeiture is to “separate the criminal from

his profits . . . thus removing the incentive others may have to commit similar crimes tomorrow.”

H.R. Rep. No. 106-192, at 5 (1999) (quoting Stefan Cassella, Assistant Chief, Asset Forfeiture and

Money Laundering Section, Criminal Division, U.S. Department of Justice in testimony before the

committee); see also H.R. Rep. No. 105-358, at 23 (1997) (same). Criminal forfeiture “serves no

remedial purpose, is designed to punish the offender, and cannot be imposed upon innocent owners.”

Contorinis, 692 F.3d at 146 (quoting United States v. Bajakajian, 524 U.S. 321, 332 (1998)). It “focuses on

the disgorgement by a defendant of his ‘ill-gotten gains,’” and the calculation of a forfeiture amount

                                     7
      Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 7 of 11
“is usually based on the defendant’s actual gain.” Id. (quoting United States v. Kalish, 626 F.3d 165, 170

(2d Cir. 2010)).

        Applying these principles, courts have held that for criminal forfeiture under Section

981(a)(1)(C), a defendant must have obtained or acquired the property in question. For example, in

Contorinis, an investment fund gained over $12 million from the defendant’s insider trading. Id. at 145.

The defendant, a portfolio manager, “made investment decisions but did not control disbursements

of profits.” Id. at 139. The district court ordered that the defendant forfeit the profits, but the Second

Circuit vacated the order because the defendant never personally acquired those funds. Id. at 146. The

Second Circuit explained that “we are not aware of, and the government has not cited, any decision

standing for the proposition that a defendant may be required to forfeit funds never acquired by him

or someone working in concert with him.” Contorinis, 692 F.3d at 147. And “[w]hile the statute does

not expressly identify the ‘whom’ that must do the acquiring that results in forfeiture, ‘forfeiture’ is a

word generally associated with a person’s losing an entitlement as a penalty for certain conduct.” Id.

at 146. As another example, the Eleventh Circuit has similarly noted that because criminal forfeiture

under Section 981(a)(1)(C) “seeks to penalize the defendant for his illegal activities,” it “reaches only

that property, or portion thereof, owned by the defendant.” United States v. Rouhani, 598 F. App’x 626,

633 (11th Cir. 2015) (non-precedential) (quoting United States v. Gilbert, 244 F.3d 888, 918-19 (11th Cir.

2001)). Accordingly, the Eleventh Circuit vacated an order of forfeiture where there was “no evidence

that any of the proceeds came to [the defendant] personally, and AECI [the corporation owned and

operated by the defendant], which did receive the proceeds, is neither a co-defendant nor a co-

conspirator.” Id. at 633.3



3
 Of course, the in personam nature of criminal forfeiture is not necessarily dispositive of the scope of
forfeitable property where a statute explicitly allows for forfeiture of property that the defendant did
not obtain or acquire. See De Almeida v. United States, 459 F.3d 377, 381 (2d Cir. 2006) (providing for
forfeiture of property “involved” in an offense under 18 U.S.C. § 982(a)(1)). But that is not the case


                                    8
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 8 of 11
        These cases and the in personam nature of criminal forfeiture reinforce that proceeds not

acquired by the defendant are not subject to forfeiture under Section 981(a)(1)(C). Here, Mr. Lindberg

did not acquire the IEC funds at issue, and ultimate control over the funds’ disbursement rested with

those entities—not with Mr. Lindberg. In addition, even if Honeycutt did not foreclose attributing

proceeds acquired by co-defendants or co-conspirators to Mr. Lindberg, the IECs that acquired the

funds are not co-defendants or co-conspirators. And as noted above, even assuming that Mr. Lindberg

exercised control over the IECs, Mr. Lindberg cannot obtain or acquire funds that he gave to himself.

In short, because Mr. Lindberg himself did not acquire the funds at issue, they cannot be forfeited

under Section 981(a)(1)(C).4

        As a final word, in addition to effecting the distinction between criminal and civil forfeiture,

limiting forfeiture in this case to funds that Mr. Lindberg himself acquired hews to the distinction

between criminal forfeiture and restitution. See, e.g., United States v. Webber, 536 F.3d 584, 602-03 (7th

Cir. 2008) (explaining that “[r]estitution is remedial in nature, and its goal is to restore the victim’s

loss,” whereas forfeiture is punitive and “seeks to disgorge any profits that the offender realized from

his illegal activity”); United States v. McGinty, 610 F.3d 1242, 1247 (10th Cir. 2010) (“[R]estitution is

calculated based on the victim’s loss, while forfeiture is based on the offender’s gain.” (quoting Webber,

536 F.3d at 603)).




here, as Section 981(a)(1)(C) explicitly limits forfeiture to “proceeds,” meaning property the defendant
obtained or acquired.
4
 The difference between civil and criminal forfeiture also explains the use of passive voice in Section
981(a)(1)(C). Section 981(a)(1)(C) governs civil forfeiture, which as just explained is focused on the
property itself, and not on the defendant. Thus, making the property—rather than the defendant—
the focus of the sentence is consistent with the civil forfeiture scheme.


                                    9
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 9 of 11
                                           CONCLUSION

       For all of these reasons, in addition to the reasons articulated in Mr. Lindberg’s response to

the government’s forfeiture motion (Dkt. No. 209), the preliminary order of forfeiture sought by the

government should be denied.



 Dated: April 24, 2020                             Respectfully submitted,

                                                   /s/ Rachel Riley                     x
 Aaron Zachary Tobin (N.C. Bar. No. 50019)         Rachel Riley (admitted pro hac vice)
 CONDON TOBIN SLADEK THORNTON,                      (Texas Bar No. 24093044)
 PLLC                                              Brandon N. McCarthy (admitted pro hac vice)
 8080 Park Lane, Suite 700                         KATTEN MUCHIN ROSENMAN LLP
 Dallas, TX 75231                                  2121 North Pearl Street, Suite 1100
 214-265-3800                                      Dallas, TX 75201
 atobin@ctstlaw.com                                214-765-3600
                                                   rachel.riley@katten.com
 Paul J. Johnson (admitted pro hac vice)
 900 Jackson Street, Suite 650                     Rajesh R. Srinivasan (admitted pro hac vice)
 Dallas, TX 75202                                  KATTEN MUCHIN ROSENMAN LLP
 214-761-0707                                      2900 K Street, NW – Suite 200
 pjjdoc@aol.com                                    Washington, DC 20007
                                                   202-625-3500
                                                   rajesh.srinivasan@katten.com

                                                   Jeffrey C. Grady (N.C. State Bar No. 32695)
                                                   KATTEN MUCHIN ROSENMAN LLP
                                                   550 S. Tryon Street
                                                   Suite 2900
                                                   Charlotte, NC 28202-4213
                                                   704-444-2036
                                                   jeff.grady@katten.com

                                                   Counsel for Defendant Greg E. Lindberg




                                   10
    Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 10 of 11
                                     CERTIFICATE OF SERVICE

        I hereby certify that on April 24, 2020, I electronically filed the foregoing memorandum and

accompanying exhibit with the Clerk of Court using the CM/ECF system, which will send

notification to counsel of record.


Dated: April 24, 2020                                 Respectfully submitted,

                                                      /s/ Rachel Riley
                                                      Rachel Riley (admitted pro hac vice)
                                                      Texas Bar No. 24093044
                                                      KATTEN MUCHIN ROSENMAN LLP
                                                      2121 North Pearl Street, Suite 1100
                                                      Dallas, TX 75201
                                                      214-765-3600
                                                      rachel.riley@katten.com

                                                      Counsel for Defendant Greg E. Lindberg




                                    11
     Case 5:19-cr-00022-MOC-DSC Document 221 Filed 04/24/20 Page 11 of 11
